Case 6:19-cv-01349-GKS-LRH Document 29 Filed 06/25/20 Page 1 of 1 PagelD 741

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

NOEL SANCHEZ,
Plaintiff,

v. Case No: 6:19-cy-1349-OrlL-18LRH

COMMISSIONER OF SOCIAL SECURITY,
Defendant.

 

ORDER

THIS CAUSE concerns Plaintiff Noel Sanchez’s appeal from a final decision of the Commissioner
of the Social Security Administration (the “Commissioner”) denying his claim for a period of disability and
disability insurance benefits. On June 2, 2020, the United States Magistrate Judge issued a report and
recommendation (the “Report and Recommendation”) recommending that the Commissioner’s decision be
reversed (Doc. 28). After review of the Report and Recommendation (Doc. 28) and noting that no timely
objections have been filed, it is hereby ORDERED and ADJUDGED as follows:

1. United States Magistrate Judge Leslie R. Hoffman’s Report and Recommendation
(Doc. 28) is APPROVED and ADOPTED and made part of this Order for all purposes, including appellate
review.

2. The Commissioner’s decision is REVERSED and REMANDED pursuant to sentence
four of 42 U.S.C. § 405(g) for further proceedings.

3. The Clerk of Court is directed to ENTER JUDGMENT in favor of Claimant Noel

Sanchez and against Defendant Commissioner of Social Security and subsequently CLOSE the case.

  

d

 

DONE and ORDERED in Orlando, Florida, this day of June, 2020.

  
 

 

G. KENDALL SHARP
SENIOR UNITED STATES DISTRICT YUDGE
Copies to: Counsel of Record
